Exhibit 5.1 [Letterhead of O’Melveny & Myers LLP] September 16, 2014 Celsion Corporation 997 Lenox Drive, Suite 100 Lawrenceville, New Jersey 08648-2311 Re: Registration of Shares of Common Stock of Celsion Corporation Ladies and Gentlemen: We have acted as special counsel to Celsion Corporation, a Delaware corporation (the “ Company ”), in connection with the registration statement on Form S-3to be filed by the Company with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “ Securities Act ”), on the date hereof (the “ Registration Statement ”). The registration statement relates to the resale of up to 3,382,258 shares of common stock, par value $0.01 per share, of the Company (“ Common Stock ”) by EGWU, Inc. (formerly known as Egen, Inc.), an Alabama corporation, the selling stockholder named in the prospectus which forms part of the Registration Statement (“
